 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.T. & S.F. Memorial Hospitals, Inc. and MargaretSmaldino. Cases 28-CA-4143 and 28-CA-4173January 25, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn August 23, 1977, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions and a supporting brief. Respondent fileda brief in reply to the Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.We agree with the Administrative Law Judge thatRespondent's discharge of Margaret Smaldino didnot violate Section 8(a)(3) of the Act. However,contrary to the Administrative Law Judge, we are ofthe opinion that the written counseling memo givento Smaldino on December 6, 1976,2 was issued, atleast in part, pursuant to Respondent's invalid no-solicitation rule. Accordingly, we find that thisreprimand violated Section 8(a)(1) of the Act.Respondent's Employee Policy Manual containsthe following "Solicitations" rule: "[N]o solicitationof any kind is permitted on hospital property withoutthe express permission of the Administrator. Thisincludes circulating petitions, selling merchandise,selling chances, or distributing literature." Respon-dent also maintains a policy prohibiting the personaluse of hospital property.It is undisputed that on December 4 Smaldino usedhospital stationery in her distribution of unionliterature in the hospital's intensive care unit. Hospi-tal Administrator Branham subsequently remindedSmaldino that her use of hospital property on thatoccasion violated hospital policy. In addition, onDecember 6, Branham gave Smaldino a writtenmemo which stated, in pertinent part:To record the counselling I gave you today, aboutusing hospital stationery on company time toI The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.234 NLRB No. 65distribute private correspondence to nurses, in thehospital work areas ...If you are not working at the hospital, on hospitalbusiness, you are not to be here, except fortreatment.The Administrative Law Judge correctly foundthat Respondent had violated Section 8(a)(1) of theAct by maintaining an overly broad no-solicitationrule. However, he further determined that the rule ispresumptively valid to the extent that it prohibitscertain activities in the intensive care unit. Under theAdministrative Law Judge's analysis, the nurses'station in the intensive care unit where Smaldinoengaged in solicitation and distribution activities isboth a working area of the hospital and an immedi-ate patient care area. He accordingly found thatSmaldino's activities in the intensive care unit werenot protected from discipline and that the reprimandgiven to her therefor was not unlawful.3We do not agree with the Administrative LawJudge's findings in this regard. Initially, the Boardhas consistently held that when an employer main-tains overly broad no-solicitation and no-distributionrules, such rules are "invalid for all purposes and notvalid in part as they apply to a given area."4Accordingly, the Administrative Law Judge wasincorrect in determining that the no-solicitation ruleis valid to the extent that it applies to the intensivecare unit.Therefore, if Smaldino's reprimand was the resultof Respondent's enforcement of its unlawful rule,then the reprimand is itself unlawful.5We are of theopinion that the wording of the counseling memoclearly indicates that Smaldino was being rebukednot only for using hospital property in her distribu-tion activities, but also for engaging in the distribu-tion itself. The fact that one reason for her reprimandwas lawful in no way diminishes the fact that theother reason was unlawful. Inasmuch as the repri-mand issued pursuant to Respondent's invalid no-solicitation rule and thereby interfered with Smaldi-no's exercise of the rights guaranteed her underSection 7 of the Act, we find that the reprimand wasin violation of Section 8(a)(l) of the Act.2 All dates are in 1976 unless otherwise indicated.I The Administrative Law Judge further determined that Smaldino wasproperly reprimanded in accordance with hospital policy prohibiting the useof hospital property for personal purposes.4 The Times Publishing Company, 231 NLRB 207 (1977).5 Baptist Memorial Hospital, 229 NLRB 45 (1977).436 A.T. & S.F. MEMORIAL HOSPITALSAMENDED CONCLUSIONS OF LAWAdd the following as paragraph 4 of the Adminis-trative Law Judge's Conclusions of Law and renum-ber the subsequent paragraphs accordingly:"4. By enforcing an unlawful no-solicitation ruleand by reprimanding Margaret Smaldino for violat-ing the unlawful no-solicitation rule, Respondent hasengaged in unfair labor practices in violation ofSection 8(a)(l) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,A.T. & S.F. Memorial Hospitals, Inc., Albuquerque,New Mexico, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Promulgating, maintaining, and enforcing anyrule or regulation which prohibits its employees fromsoliciting on behalf of any labor organization duringtheir nonworking time in other than immediatepatient care areas of Respondent's hospital, or whichprohibits its employees from distributing literatureon behalf of any labor organization during theirnonworking time and in nonworking areas of thehospital premises.(b) Reprimanding or otherwise disciplining itsemployees for having violated its unlawful no-solici-tation rule.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them by the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Rescind the "Solicitations" rule in Respon-dent's Employee Policy Manual to the extent that itprohibits employees from soliciting on behalf of anylabor organization during their nonworking time inother than immediate patient care areas of Respon-dent's hospital, and to the extent that it prohibitsemployees from distributing literature on behalf ofany labor organization during their nonworking timeand in nonworking areas of the hospital premises.(b) Withdraw from the personnel file of MargaretSmaldino all written reprimands or counseling mem-oranda which relate to Respondent's unlawful no-solicitation rule.(c) Post at its Albuquerque, New Mexico, facilitycopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 28, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.e In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promulgate, maintain, or enforceany rule or regulation which prohibits our em-ployees from soliciting on behalf of any labororganization during employees' nonworking timein other than immediate patient care areas of ourhospital, or which prohibits our employees fromdistributing literature on behalf of any labororganization during their nonworking time and innonworking areas of the hospital premises.WE WILL NOT reprimand or otherwise disciplineemployees for having violated the hospital's un-lawful no-solicitation rule.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section7 of the Act.WE WILL rescind the "Solicitations" rule in ourEmployee Policy Manual to the extent that itprohibits our employees from soliciting on behalfof any labor organization during employees'nonworking time in other than immediate patientcare areas of our hospital, and to the extent that itprohibits our employees from distributing litera-ture on behalf of any labor organization duringtheir nonworking time and in nonworking areasof the hospital premises.WE WILL withdraw from the personnel file ofMargaret Smaldino all written reprimands orcounseling memoranda which relate to the hospi-tal's unlawful no-solicitation rule.A.T. & S.F. MEMORIALHOSPITALS, INC.437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theoriginal charge in Case 28-CA-4143 was filed on Decem-ber 7, 1976, by Margaret Smaldino. The first amendedcharge in Case 28-CA-4143 was filed on December 27,1976, by Smaldino. The charge in Case 28-CA-4173 wasfiled on January 3, 1977, by Smaldino.An order consolidating cases, consolidated complaint,and notice of hearing was issued on January 19, 1977, onbehalf of the General Counsel of the National LaborRelations Board, herein called the Board, by the RegionalDirector for Region 28.The General Counsel's consolidated complaint allegesthat A.T. & S.F. Memorial Hospitals, Inc., herein called theRespondent, has engaged in unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (4) of the NationalLabor Relations Act, as amended, herein called the Act.The Respondent filed an answer to the consolidatedcomplaint, raised certain affirmative defenses, and deniedthe commission of the alleged unfair labor practices.The hearing was held before me on May 3, 4, and 10,1977, at Albuquerque, New Mexico. Counsel for theGeneral Counsel, the Charging Party, and the attorney forthe Respondent timely filed briefs by the due date of June28, 1977. The briefs have been read and considered.On July 13, 1977, I received a letter from the attorney forthe Respondent who indicated that copies of his letter hadbeen sent to all of the parties. The letter pertains to whatthe Respondent views to be a "misstatement of fact" incounsel for the General Counsel's brief.Thereafter, on August 1, 1977, I received a documententitled "Motion To Strike and Disregard Communica-tion" which was filed by counsel for the General Counselwho requests that the letter from the Respondent's attorneybe stricken and disregarded.A similar situation presented itself in an earlier casebefore me with regard to a letter entitled "Clarification ofFacts" which I received from another attorney whoasserted in that case that there were "serious misstatementsof the record" in the brief that had been filed by anothercounsel for the General Counsel. My analysis of the Boardprecedents concerning what is, in effect, a reply brief is setforth in footnote I of International Harvester Company, 227NLRB 85, 88 (1976).In addition, I advised all of the parties in this proceedingat the time of the setting of a due date for the filing of briefsof the following: "As you know, the Board's rules andregulations do not provide for the filing of reply briefs sothis is your one opportunity to brief the case to me."In view of the foregoing and for the reasons set forth inthe International Harvester decision, I have decided toreject the letter from the Respondent's attorney, and,therefore, I have placed the letter and the GeneralCounsel's motion in the rejected exhibit file.There are some inadvertent clerical errors in the tran-script, but those can be recognized as such without thenecessity of having a detailed correction of the record.However, there is one error which could be misinterpretedby someone who was not present at the hearing. If leftalone, the error would be unfair to a witness.The error obviously stems from the fact that the word"there" sounds somewhat similar to "fair," at least it did tothe court reporter while I was commenting on an objectionmade on the basis of hearsay. I was indicating to thewitness that she was not "there" or present at theconversation between Smaldino and Monteith. Unfortu-nately, the court reporter recorded the statement as mysaying the witness was not "fair."Accordingly, I hereby correct the portion of the record attranscript page 435, lines 4 through 7, to substitute theword "there" in two places instead of the word "fair" sothat the record will read: "I don't mean this as critical ofyou, Mrs. Courney, but you weren't there, so to speak, andtherefore did not witness whatever was said between Mrs.Monteith and Mrs. Smaldino, but as I said I'm notcriticizing you, but I'm just saying that you were notthere... ."FINDINGS OF FACTUpon the entire record in this proceeding and based onmy observation of the demeanor of the witnesses, I makethe following findings of fact.I. JURISDICTIONThe Respondent has been at all times material herein aKansas corporation with its principal place of businesslocated in Topeka, Kansas. The Respondent has operateda nonprofit hospital and has maintained an office andplace of business at 806 Central Avenue, S.E., in Albuquer-que, New Mexico.During the 12 months preceding the issuance of theconsolidated complaint, which period of time is representa-tive of the Respondent's operations at all times materialherein, the Respondent purchased goods and materialsvalued in excess of $50,000 which were transported ininterstate commerce and delivered to its place of businessin Albuquerque, New Mexico, directly from States of theUnited States other than the State of New Mexico. Duringthe same period of time, the Respondent's gross revenuewas in excess of $500,000.Upon the foregoing facts, I find that the Respondent hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings that the InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, herein called the Union, has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act. Accordingly, I find that fact to be so.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are:438 A.T. & S.F. MEMORIAL HOSPITALSI. Whether the Respondent maintained, enforced, orotherwise gave effect to a no-solicitation and no-distribu-tion rule which interfered with, restrained, and coerced itsemployees in violation of Section 8(aXl) of the Act.2. Whether the Respondent gave a verbal reprimandand a written reprimand to Margaret Smaldino on or aboutDecember 6, 1976, because she had violated the no-solicitation and no-distribution rule, and whether theRespondent thereby violated Section 8(aXl ) of the Act.3. Whether the Respondent discharged Margaret Smal-dino on or about January 4, 1977, for either one or both ofthe reasons set forth below, and whether the Respondentthereby violated Section 8(aXl), (3), and (4) of the Act:(a) Because she had engaged in union activities or otherconcerted activities protected by the Act, and/or(b) Because she had filed unfair labor practice chargesagainst the Respondent under the provisions of the Act.B. The Representation ProceedingsThe parties entered into a stipulation with regard tocertain undisputed facts concerning the representation caseproceedings.On March 26, 1976, a petition was filed by the Union inCase 28-RC-3142 for an election among certain employeesof the Respondent. On April 6, 1976, the Respondent andthe Union entered into a Stipulation for Certification UponConsent Election agreement in which they agreed to theholding of elections in four units of the employees of theRespondent.Unit A was limited to all registered nurses. Unit B waslimited to all licensed practical nurses, laboratory and X-ray employees. Unit C was limited to all business officeclerical employees. Unit D was limited to all clericals,excluding business office clericals, but including foodservice employees, porters, maintenance employees, andorderlies.On May 19, 1976, an election was conducted in each ofthe four units. An original tally of ballots in Unit Aindicated that 10 votes had been cast for, and 7 against, theUnion, and 4 votes were challenged. In Unit B there were10 votes against the Union, and 3 votes for the Union. InUnit C there were three votes against the Uniop, and onevote for the Union. In Unit D there were 39 votes for theUnion, and 5 votes against the Union.One of the four challenges in the election in Unit A wasthe challenge made by the Board agent to the ballot ofMargaret Smaldino, the Charging Party herein, as hername did not appear on the voter eligibility list. Subse-quently, the Respondent and the Union entered into astipulation whereby they agreed that one of the challengedvoters was a supervisor and that her ballot should not becounted. They also agreed that the other three voters,including Smaldino, were eligible voters and that theirballots should be counted.Subsequently, the revised tally of ballots issued on June30, 1976, with regard to Unit A indicated that I votes hadbeen cast for the Union and 9 votes had been cast againstthe Union. Thereafter, on July 16, 1976, the Board issued aDecision and Certification of Representative in which,among other things, the Union was certified as therepresentative of the employees in Unit A and Unit D.C. A Comment on the Credibility of the WitnessesThe findings of fact herein will be based on the creditedtestimony given by Betty L. Rutter, Diane Dale Courney,Louise Smith, Alan A. England, and 0. C. Branham, aswell as on numerous items of documentary evidence and astipulation of the parties.I found the testimony of the foregoing persons to be thetruthful and accurate accounts of the events. Their demean-or on the witness stand was reassuring that they wererelating the facts as best as they could recall in view of thepassage of time between the events and the hearing. Theirchoice of words and expressions were not identical, but, ifthey had been, that would have been most unusual forthem to have recalled with identical precision these pastevents.As will be seen later, there had been sharp conflicts in thepast between Smaldino and Rutter, and also betweenSmaldino and Courney. Notwithstanding those past differ-ences among those persons, neither Rutter nor Courneyexhibited a hostile, vindictive, or vengeful attitude towardsSmaldino while they were giving their testimony. Evenwhile each one was being cross-examined on the witnessstand by Smaldino as the Charging Party their demeanorremained the same.It is noteworthy that both Courney and England were nolonger employed by the Respondent at the time of thehearing in this proceeding, but, more importantly, thewitnesses named above gave a clear and coherent accountof the many events which had taken place. In contrast, Ms.Smaldino's testimony conflicted with these accounts inmany respects, and her demeanor on the witness stand andmanner in testifying were not convincing nor persuasivethat her versions were more reliable. Accordingly, I haveconsidered, but not relied on, her versions of the events inmaking the findings of fact herein.D. The Employment of Margaret Smaldino in 1975Smaldino was hired in July 1975 by 0. C. Branham. Sheheld the positions of in-service director and utilizationreview coordinator at that point in time.O. C. Branham, who has been employed by theRespondent since 1954 and who has occupied the positionsof assistant administrator and chief administrative officersince March 1, 1976, said that shortly after Smaldino washired by him she took part in matters outside herresponsibility. He pointed to the fact that Smaldino beganassisting the doctors in the hospital's out-patient depart-ment. Her actions in this regard did not please the headnurse in the out-patient department. Branham expressedthe opinion at the hearing, "that was always her problem,not getting along with some of the other people anddepartment heads."Alan A. England was employed at the time of thehearing as administrator of the Camino Vista NursingCenter. Previously, he had been employed by the Respon-dent from May 13, 1975, to February 1, 1977. During thatperiod of time, England worked as an administrativeassistant to Branham. In that capacity, his functionscovered seven different areas-personnel, purchasing, X-ray, pharmacy, maintenance, housekeeping, and dietary.439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn connection with his duties, he discussed personnelmatters with Branham on a daily basis. From time to time,these discussions included the job performance of Smaldi-no. England gave several examples of times when he wasnot satisfied with Smaldino's performance.One instance involved the preparation of a report to theJoint Commission. England gave certain materials toSmaldino in October 1975 to give her a general outline ofwhat needed to be done. Smaldino kept the materials untilthe latter part of December 1975 and then returned thematerials to England. England testified: "She provided methe same material that I furnished her to start with," soEngland had to do the work.The findings of fact set forth in this section are based onthe testimony given by Branham and by England.E. The Events in February and March 1976Diane Dale Courney worked for the Respondent fromMay 27, 1975, to February 18, 1977. During the first 3weeks of her employment at the hospital, she worked as thein-service director. Thereafter, she held the position ofsuperintendent of nurses. She was not an employee of thehospital at the time of the hearing in this proceeding.When Smaldino was hired on a full-time basis by theRespondent, she was given the dual responsibilities of in-service coordinator and utilization review. Courney saidthat she got along poorly with Smaldino, and that sheproposed around the end of January or the first ofFebruary 1976 that the function of in-service coordinatorfor the nursing department be taken away from Smaldino.Ms. Courney recalled an incident in February 1976 atthe hospital when she overheard Ms. Smaldino yellingloudly to someone. Her recollection was that Smaldino wassaying words to the effect that: "You think you are a know-it-all, you have another think coming, how can you tell methat."The next day Ms. Courney had separate conversationswith Nel Monteith, a registered nurse employed by thehospital-home health care organization, and Judy Walden,who was director of that service. In essence, Ms. Waldenthreatened to discontinue the home health care service forthe Respondent's patients because of the complaints fromher employees who had come to the Respondent's hospital.Ms. Courney reported this to England, who also testified toreceiving a similar telephone call from Ms. Walden.On February 24, 1976, England advised Smaldino bymemorandum that henceforth the home health care coordi-nation would be handled through the superintendent ofnurses. (See Resp. Exh. 6.) England did this on the basis ofthe verbal communications from Walden. However, he didask Walden for a written account.On March 17, 1976, Walden wrote a memo addressed toEngland and Courney in which she specified the conflictswhich had taken place between her employee, Nel Mon-teith, and Smaldino. The memo is two-and-a-half pageslong, single-spaced, typewritten, and goes into specificdetail of the problems encountered with Smaldino. (SeeResp. Exh. 7 for the specific details.) In conclusion,Walden stated:Since Ms. Monteith is an employee of HHC with noformal arrangements or commitment to Memorial, Iquestion the value of her services under this constanttension and harrassment. We would like to continueour services to Memorial and Ms. Monteith has goodrapport with Ms. Courney, the staff nurses and physi-cians. The patients are being provided with continuityof care otherwise not available if no in-patient planningis provided.I hope the above information satisfies your request. Iwould be happy to discuss this with you in person ifyou have any questions. I feel much of this is subjective,but I have not had a satisfactory, unemotional explana-tion from Ms. Smaldino concerning the stated prob-lems and all I have to go on is what is reported to me byMs. Monteith.England said that he took a copy of Walden's memo toBranham and talked it over with him. Branham confirmedseeing the Walden memo and discussing the matter withEngland.The findings of fact in this section are based on thetestimony given by Courney, England, and Branham, aswell as documentary evidence.F. The Events in April 1976On April 5, 1976, Courney summed up the difficulties inworking with Smaldino in a detailed memorandum toEngland. (See Resp. Exh. 8.) The memo stated:April 5, 1976To: Alan A. England, Administrative AssistantFrom: Diane Courney, R.N., Director of NursingSubject:I have had difficulties working with Mrs. Smaldinoin much the same manner as has been encountered bythe two home health care nurses that have been here atMemorial. Since the time of Mrs. Smaldino's employ-ment, I have not been able to communicate with her inany given subject area that has produced any measur-able or meaningful results. Because of the overlappinginterests of our positions, Mrs. Smaldino and I shouldbe communicating effectively together, constantly. Thishas never occurred.It is my feeling that Mrs. Smaldino finds it verydifficult to accept and integrate constructive criticismof any kind. This rationale has come about on my partafter trying many different approaches in an effort toeffect a working relationship with her. My frustrationhas been great. I have needed to sit down and earnestlydiscuss numerous matters with her, but most conversa-tions have ended with her accusing me of "pushingher," "expecting too much of her," "trying to tell herwhat to do" and finally, "I never said that," "that is nottrue and you know it." A few of these discussions haveerupted into the use of abusive language which I believeI have a right not to listen to and I have brought thediscussion to a close in the presence of Mr. Branham.This I did for two reasons: one, to close the discussion440 A.T. & S.F. MEMORIAL HOSPITALSto the use of abusive language, and two, to inform himof the nature of our relationship.Mrs. Smaldino, as win-service coordinator, has setup a general orientation program and I regard heroutline of the program highly. However, after contact-ing her twice last August about giving some newemployees a general orientation and meeting withvarying reasons why she could not do so at that time, Ihave completely oriented all new personnel to mydepartment since, using her outline. This outline at thattime was not typed or distributed as yet but was inrough draft form.In the area of nursing in-service I have always foundMrs. Smaldino quite willing to listen to suggestionsfrom myself and others in the nursing department.However, I feel that very few of these suggestionsresulted in effective and strong in-service programs. Ifeel this is due to her inability to ask me or others forany suggestions that I or others might have had or toaccept and integrate suggestions that I or others haveoffered.At the Medical Staff Executive Committee meetingin November 1975, Dr. Wilkinson spoke to me aboutthe need for setting up more in-service programs fornurses. A few days later Mrs. Smaldino approached meand told me that in-service was her responsibility. I didnot agree with her entirely as I feel that I am ultimatelyresponsible for all that does occur within the nursingdepartment. In January 1976, I requested of Mr.Branham that he write a directive more clearly definingmy responsibilities'as Director of Nursing in relation toMrs. Smaldino's responsibilities as In-service Coordi-nator. Ensuing conversations led to my stating that Ifelt I needed to have my direction and input intonursing in-service education that I was being allowed todo. A change in the in-service coordinator's jobdescription soon allowed me to function in this manner.Both Mrs. Smaldino and I were charged with theresponsibility to put a nursing audit committee togetherand functioning under the JCAH PEP guidelines foraudit. Neither of us had any previous exposure to thenew concepts. We contacted Mrs. Winifred Halle butshe was unable to meet with us in late summer becauseof her health. There was a lot of pressure on both of usto get something off the ground and to have onecomplete audit done by January. To be very blunt, Ireceived no help from Mrs. Smaldino at all. She didcome to the meetings, but as far as the work she herselfput into learning the concepts and helping the commit-tee along with their understanding of the concepts,there was only the facade of knowledge expressedthrough meaningless double-talk. This constantly con-fused the committee and retarded its progress towardreally understanding what it was they were supposed tobe doing.The whole situation with the Medical Audit Com-mittee's JCAH review is sad when viewed with the factthat the concepts Mrs. Smaldino was supposed to havebeen learning in Nursing Audit are also applied to thenew approaches in Medical Audit. Mrs. Smaldino sitson both the Nursing Audit and the Medical AuditCommittees. The JCAH reviewers also stressed thatboth audit committees soon merge together to form thePatient Care Audit Committee. I have approached Dr.Hanold on this matter and his reply has been non-commital up to this point. I believe progress towardsthis achievement has been delayed by Mrs. Smaldino,but this is only speculation on my part. However, Istrongly feel that unless we do merge soon, bothprocess and outcome audit will never be a valuable toolat our hospital, nor will [they] be able to stand up in thelight to a critical eye.In conclusion, the Assistant Administrator, Mr.Branham has been aware of my difficulties with Mrs.Smaldino since late summer 1975. I have asked for andbeen granted almost complete isolation from her andher responsibilities. This is not an ideal situation by anymeans but it is a way in which I have found I canfunction to the best of my ability with such an existingsituation./s/ Diane CourneyDiane Courney, R.N.Director of NursingThe foregoing findings of fact are based on the testimonyof Courney and documentary evidence.G. The Events in June 1976Because of the inability of Smaldino and Courney to getalong and work together, Branham transferred the supervi-sion of Smaldino from the nursing service to the adminis-tration. He did this by memo dated June 1, 1976. (SeeResp. Exh. 1.)With regard to Smaldino, England was of the opinionthat "she had an inherent ability to enter into areas thatwere not her responsibility." He gave as an example theincident which led to his memo of June 7, 1976, to Ms.Smaldino from him. (See Resp. Exh. 10.) In pertinent part,it states:Reference work requisition submitted by you direct-ed to Maintenance Dept. pertaining to improvementsof 2nd floor west bathroom:Requisitions for work pertaining to nursing areasshould be coordinated through the Head Nurse on therespective floor, or Mrs. Courney, Director of Nursing,who, if the request is in order, will initiate propercorrective procedures through Maintenance. This willbe necessary for budgeting the department as well asoverall control for the Nursing departments.Your statement that this work order was due to asafety hazard was out of place. The procedure to followin the event of an unsafe condition is to first solve thecondition, and then look into the problem causing it. Infuture, if you notice spilled water in the hallways, notifyhousekeeping of the situation, so they might correct it.Note the individual who was the cause of the situationand report it to his supervisor for their handling so as tohelp prevent the situation from future occurrences.We can appreciate your concern over a person beinga water carrier, but this practice has been in effect for441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 49 years, and will probably remain ineffect until remodeling has been accomplished so as topermit lavatory facilities in each bed room.Your concern in these areas is appreciated, and whenchanneled through appropriate authority will be givenattention.Your cooperation and understanding in this matteris appreciated.The foregoing findings in this section are based on thetestimony of England and Branham and upon documenta-ry evidence.H. The Events in August 1976Another incident took place in August 1976 whichCourney believed to be interference by Smaldino inCourney's responsibilities. Courney had the responsibilityfor in-service training in the nursing department afterFebruary 1976. Courney approached Dr. Hanold, who wasthe doctor in charge at the hospital, around the first ofAugust 1976 with regard to setting up a series of programsconcerning arrhythmias, cardiac care, cardiac rehabilita-tion, and pulmonary disease. Dr. Hanold agreed to hersuggestion and set a date for the first meeting.Thereafter, Courney discovered that Smaldino engagedin conversations with Dr. Hanold and set up additionallecture sessions in this area. Courney made it clear that shedid not object to having the additional sessions arranged,but she did object to not being involved in the discussionsSmaldino had with Dr. Hanold. Courney made objectionsto Branham and asked him to talk to Smaldino regardingthe matter.In addition, Courney sent a memo to Smaldino onAugust 27, 1976, with a copy to Branham. In thatmemorandum, Courney reminded Smaldino that nursingin-service education was outside of Smaldino's responsibili-ty and, instead, it was the responsibility of Courney. (SeeResp. Exh. 14 for the specifics.)Smaldino responded to the memo from Courney in ahandwritten memo of the same date. The memo indicatesthat a copy went to Branham. (G.C. Exh. 31.) It states inpertinent part:8/27/76To Mrs. CourneyAs usual, you have again misrepresented my conver-sation with you, according to this letter that I receivedfrom you today.In order to make a general calendar where theconference room would be needed, I requested fromyou those nursing activities in order to prevent overlapor oversight. Mr. England had requested an activitycalendar where all information was assembled forSeptember. In no way was this suggested to usurp yourterritory of in-service activity & nursing, but only tomake a calendar for each department for the hospital,you neither have to remind me or repeat your position.Again, I was assisting Dr. Hanold in his lecture,which developed into additional sessions. Notice wastyped long before August 25 by Betty Rutter andplaced in the nursing office for your acknowledgementand distribution (maybe you can ask your assistants).In addition ECG fundamentals were offered alongwith this material for the laboratory personnel ornursing (they preferred not) for better ECG's. I forseethat any material which I get together will somehow gettwisted into this same type of gross misleading letterwriting, and so I write to you as well as Administration,since you could not come and speak to me as I spoke toyou formerly. I believe I offered you that courtesywhich you could not even as much begin to perform. Iso choose this way as well./s/ Mrs. Smaldinocc Mr. BranhamThe findings of fact in this section are based on thetestimony of Courney and documentary evidence.I. The Events in September 19761. The United Fund field tripStill another incident occurred in September 1976 whichprompted another memorandum from Courney to Smaldi-no. As coordinator for the United Fund campaign, Smaldi-no had arranged for a field trip to a rehabilitation centerfor certain employees of the hospital. However, Smaldinotold one or two nurses to go during working hours to thecenter without the advance knowledge or approval ofCourney, who was superintendent of the nurses.In her handwritten memo to Smaldino on September 28,1976, Courney reminded Smaldino that Courney wasresponsible for the activities of all nursing personnel duringduty hours. (For details regarding this matter, see Resp.Exh. 17.) In addition to the memo, Courney also objectedto Branham and England regarding Smaldino's actions.The findings set forth above are based on the testimonyby Courney and documentary evidence.2. The in-service coordinator duties are removedfrom SmaldinoBecause Branham was not satisfied with Smaldino'sperformance and was of the opinion that Smaldino was noteffective in her job, Branham removed the in-servicecoordinator duties from Smaldino. This was accomplishedby a memo dated September 10, 1976, to Smaldino fromBranham. (See G. C. Exh. 9 and Resp. Exh. 9.) In pertinentpart, the memo stated:You are relieved of your duties as an In-ServiceCoordinator for all services.You are to continue your duties as a Utilization ReviewCoordinator only, as they relate to Utilization Reviewand Medical Audit.In explanation for his action on September 10, 1976,Branham pointed to the difficulty which Smaldino washaving with department heads and supervisors and also tothe fact that the orientation course for new employees was442 A.T. & S.F. MEMORIAL HOSPITALSnot being carried out except in the early months ofSmaldino's employment.Louise Smith has been an employee of the Respondentsince August 4, 1975. She has been a personnel clerk andpayroll clerk since March 1976. In her duties as a personnelclerk, she receives records of the employees of the hospital.She recalled that Smaldino showed her a new form entitled"In-Service Training Orientation Review," but since thattime Smith had not seen the form filled out for any newemployee.The findings set forth above are based on the testimonygiven by Branham, Smith, and on documentary evidence.3. The recordkeeping problemsEngland pointed out that on numerous occasions he hadrequested certain documents from Smaldino on a monthlybasis, and that he never received them from her. AlthoughSmaldino's job required the keeping of records, Englandcould not locate any type of record that she had. He saidthat after certain personnel from Topeka came to thehospital to review records on September 15, 1976, Smaldi-no was given a recordkeeping guideline in a memo fromBranham on September 20, 1976. (See G. C. Exh. 10.)However, afterwards England said that he could not detectany difference in her work insofar as records wereconcerned. England also stated that the orientation formsfor new employees were not completed on a regular basis.Branham also described the difficulties he experienced intrying to locate records which were supposed to be kept bySmaldino. He testified:Well, we were having some problems understandingjust what she was getting done and what she wasn'tgetting done. To find her records of what she was doinghad always been difficult all the time that she was thereperforming this. She had told me at one time that shewas keeping her records so that they could be found,but none of us who had any access to it or should haveaccess to it were able to determine her system becauseshe kept them fairly secretive and to herself which Iobjected to.*eWell, I myself and the Medical Records Directorand other people needed to have access to theserecords. She could be sick, she could be on vacation oron other occasions when she was not available, weneeded to have access to these records.With regard to the visit to the Albuquerque hospital bypersonnel from the Topeka headquarters, Branham stated:Well, Mrs. Hammon and Mrs. Anderson pointed outto us in the meeting that the records were quitedeficient as far as the Utilization Review Committeeminutes were concerned and the other records, some ofthem, while Mrs. Smaldino said that they existed, theywere not in evidence, they couldn't find them.Like England, Branham said that he found no differencein the recordkeeping duties of Smaldino after Branhamissued the recordkeeping guidelines to her.The findings of fact set forth above are based on thetestimony of England and Branham and on documentaryevidence.J. The Performance AppraisalIn November 1976, Branham completed a performanceappraisal on the work of Smaldino. (See Resp. Exh. 4.) Asto 11 factors, Smaldino received the following ratings:I. Quality -Satisfactory2. Cooperation -Needs Improving. Should notget into areas that are not part of your responsibility.3. Judgment-Comprehension -Needs Improving.4. Initiative -Satisfactory5. Attendance, Punctuality & Dependability -Satisfactory6. Economy -Satisfactory7. Use of Privileges -Satisfactory8. Personal Appearance & Habits -Needs Im-proving. Should reflect an image of a supervisoryperson.9. Safety -Satisfactory. Very good.10. Physical Condition-Coordination -Satisfacto-ry11. Attitude Toward Patients & Visitors -Satis-factory. Very good.On the form where it called for the listing of outstandingaccomplishments, Branham stated: "Worked well in un-derstanding of utilization review and P.S.R.O." Where theform asked what should the person do to improve,Branham wrote: "Work on improving knowledge of thisorganization, P.S.R.O. etc."The performance appraisal form also provided forcomments for the employee. In answer to the question as towhether she was satisfied or dissatisfied with her job,Smaldino checked "satisfied." In answer to the question asto whether she was satisfied or dissatisfied with theappraisal, Smaldino checked "dissatisfied."She also made these handwritten comments on the form:I enjoyed the initial desire of the two-fold experience,that of a combined activity and integrating function (ofmy varied background) of keeping up with Hospital lifeand contributing to a Hospital what I learned that wasneeded. So far, the many rewards have been appreciat-ed with patient, Dr., and family contacts and the jobsatisfaction has been rewarding in many aspects otherthan above stated.2. Under cooperation it is because of my eagernessin many instances where I served all departments thatthis accusation has been implied. As many staff peoplerelay a variety of opinions or stories back to Adminis-tration where instead if there is a conflict to find thesource and not blame it on an innocent bystander or"scape goat."443 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Please reflect under personal experience I havenever been unkept and want opinion instead of criti-cism in this important area.The foregoing findings are derived from Branham'stestimony and documentary evidence.K. The New Job DescriptionIn November 1976, Branham had a conversation withSmaldino with regard to her new job description. Branhamsaid that Smaldino objected to being placed in the medicalrecords department and that she said something to theeffect that Rutter did not know as much about medicalrecords and utilization review as Smaldino did. Branhamtestified that Smaldino told him that she was not going towork under Rutter's supervision. Branham's reply was: "Iexplained to her that that was where she was assigned andif she wished to continue her employment, that's where shewould be working."After Smaldino had received her new job descriptionfrom Branham for utilization review coordinator, Englandalso had a conversation with Smaldino in his office. Duringthat conversation, Smaldino told England that she knewmore about utilization than medical records ever would,and she could not see why she had to work for them.England described her tone of voice as being harsh, and hegave this opinion of her demeanor: "She was very emotion-al, very upset and very irate with me."During the foregoing conversation, England did notrecall that Smaldino told him that she would not work forthe medical records director, but about 2 days later, Ruttertold England that Smaldino had refused to work for her.England reported that to Branham. Sometime after that,England made a verbal recommendation to Branham thatSmaldino be terminated. England testified:I think at one time after this, when we were havingdifficulties with Mrs. Smaldino in several areas as far asthe recordkeeping for utilization review, the refusal towork for medical records, the non-recordkeeping thatwe were having in continuing education from pastmonths, that I recommended that unless the employeeshaped up, she should be terminated.**In the best of my opinion and the disrupting mannerthat had been taking place, I considered that the bestthing for the facility would be to terminate the lady.The findings of fact in this section are based on thetestimony of Branham and England.L. The Solicitations RuleIn the "Employee Policy Manual" which has been ineffect since August 1, 1974, and which has been in itspresent printed form since December 1, 1975, there is a ruleregarding solicitations at the hospital. (See G.C. Exh. 4.)The rule states as follows:SOLICITATIONSIn order to protect you and our patients fromannoyance or disruption of work, no solicitation of anykind is permitted on hospital property without theexpress permission of the Administrator. This includescirculating petitions, selling merchandise, sellingchances, or distributing literature. Solicitation to pa-tients is absolutely forbidden.Should you be solicited within the hospital byoutsiders, it is your obligation to report this immediate-ly to your supervisor in order that necessary correctiveaction may be taken.At the hearing, Branham stated that "union solicitationshave been allowed" in addition to solicitations for theUnited Fund campaign. He said that the rule mostly hadbeen applied to keeping salespersons from botheringpatients and employees. He pointed out that the Union hadbeen permitted to post materials on the bulletin boards inDecember 1976.In a pretrial affidavit which Branham gave on December16, 1976, he mentioned only the United Way campaign asbeing an exception to the rule. (See G.C. Exh. 19.) Inpertinent part, he stated on this subject:6. The hospital has a tentative agreement with theUnion which provides that the Union can have partialuse of five bulletin boards within the hospital for theposting of their materials. The Union just had to showthe materials to me and then they can post thematerials. The only provision is that the materials mustbe Union business and not any outside business. The"Solicitations" rule in the employee policy manual is infull effect at the hospital and I do not allow any of thesolicitations mentioned in that paragraph so labelledexcept for the United Way campaign every year. Theemployee manual went into effect continuously sinceDecember 1, 1975, and there has been no change sincethat time.In weighing the foregoing, it is important to bear in mindthe time difference between the time that Branham gave hisaffidavit in mid-December 1976 and the time of the hearingin May 1977. As indicated in his affidavit and by otherevidence at the hearing, agreement had been reached forthe Union to post certain materials on designated bulletinboards at the hospital. A notice about a Christmas partywas given as an example of a union notice which had beenposted around that time. Thus, when Branham spoke of thefact that "union solicitations have been allowed" during histestimony at the hearing, that statement was made from theperspective of May 1977, rather than mid-December 1976when the affidavit was given.Significantly, one of the questions asked of Branhamprior to his response used December 16, 1976, as a point ofreference and asked about "from that time forward tillnow. .." which would mean the time of the hearing inMay 1977. Then the next question also made the inquiry inthe present tense. Considering the foregoing, I do notperceive the conflict in the testimony given by Branham inhis pretrial affidavit and the testimony on this pointmonths later at the hearing. The examination of Branham,444 A.T. & S.F. MEMORIAL HOSPITALSin pertinent part, under Rule 611(c) of the Federal Rules ofEvidence, was:Q. I see. Are you familiar with the solicitation rulethat is contained in the Employee Policy Manual, Ibelieve it is in an exhibit of the General Counsel, whichis General Counsel's Exhibit No. 4, and I will show thatexhibit to you and ask you if the, if you are familiarwith that exhibit and the rule contained on the exhibitregarding solicitation?A. Yes, the solicitation section on this exhibit.Q. You are familiar with it?A. Yes.Q. And was that rule in effect on December 16 of1976?A. Yes.Q. It was in effect?A. Yes.Q. And for how long prior to December 16, 1976,was the rule in effect?A. Oh, in it's present form since December 1, 1975.Q. Was the rule in effect after December 16, 1976?A. Well, it's been in print all that time, but it hasnot been enforced as such.Q. I don't know if you caught the date that I gaveyou, it was December 16, 1976, this last year, and fromthat time forward till now, has that rule been in effect?A. Yes, in the same way, it's been printed in ourpersonnel book.Q. And in fact, you don't allow any of the solicita-tions mentioned in that paragraph, isn't that correct,Mr. Branham?A. As far as what is allowed, the union solicitationshave been allowed; the United Fund campaign hasbeen allowed; the sales in here has to do with theexpressed permission of the administrator and I wouldserve as the administrator in this situation. Mostly, thisis applied to keeping salesmen out because we have, intimes past, had salesmen bother patients and employ-ees, insurance salesmen particularly.The foregoing findings of fact in this section are based onthe testimony of Branham, documentary evidence, and astipulation of the parties.M. The Meetings With Department HeadsEngland observed three individuals on the outsidegrounds of the hospital during the summer of 1976 whowere attempting to sell Indian jewelry to employees andpatients. England, who had previously worked for thepolice department for nearly 3 years while attendingcollege, observed that one of the individuals had aconcealed handgun in his upper right-hand pocket underhis suit. England requested him to leave the premises. As aresult of this incident, a meeting was held with thedepartment heads at the hospital. England testified:It was in response to three individuals who we had onoutside grounds selling Indian jewelry. This was duringthe lunch hour and they were accosting patients as wellas employees. I approached the individuals. I noticedone of the individuals was carrying a handgun, con-cealed, and I asked him to leave the premises. We laterhad a meeting with department heads to explain tothem that solicitation of Indian jewelry or the sale ofeggs, Avon, or anything was not permissible.There was still another meeting with the departmentheads at the hospital in November 1976. That meeting wasto tell the department heads not to discuss union matterswith employees. England testified:It was a meeting between our legal counsel and thedepartment heads basically to inform the departmentheads the do's and don'ts for unfair labor practices andwe basically informed them to keep us out of the unfairlabor practice game, not to discuss union matters withemployees.The findings of fact in this section are based on thetestimony given by England.N. The Bulletin Boards AgreementAfter the certification of the Union as the collective-bargaining representative of certain employees of theRespondent, contract negotiations commenced betweenthe Union and the Respondent. At the bargaining sessionon September 15, 1976, agreement was reached that therewould be five bulletin boards provided on which the Unioncould distribute its materials. (Resp. Exh. I1.) Thereafter,on October 5, 1976, agreement was reached on a bulletinboards clause. (Resp. Exh. 13.) The clause is set forth inRespondent's Exhibit 12 and states in pertinent part:ARTICLE -BULLETIN BOARDSThe Hospital shall make available adequate portionsof five (5) bulletin boards at appropriate locations inthe Hospital for the exclusive use of the Union. TheUnion will post on these bulletin boards notices of anon-controversial nature, copies to be submitted to theHospital's administrator prior to posting.The findings of fact set forth above are based onEngland's testimony and documentary evidence.O. The Intensive Care UnitThe intensive care unit at the Respondent's hospital is asix-bed, one-room facility. A nurses' station is locatedwithin the intensive care unit, but is separated from thepatients by a glass window through which the nurses canobserve the patients. There is a space whereby the nursescan leave the station to attend to the patients. Inside thenurses station is the work area where the supplies are kept,the drug cabinet, the desk where the charts are kept, andthe sink area.The intensive care unit is used for recovery roompatients, coronary care patients, and medical or surgicalpatients under acute or critical conditions. It is thehospital's policy to limit visits to those patients to only 5445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDminutes per hour. Doors separate the intensive care unitfrom the rest of the floor at the hospital.Courney pointed out that it was the hospital policy tohave as little as possible obstructing the window betweenthe nurses' station and the patients in the intensive careunit. The reason for that is so that the nurses can observethe patients.The findings of fact in this section are based ontestimony by Courney.P. The Events on Saturday, December 4, 1976, andon Sunday, December 5, 1976On Saturday, December 4, 1976, Courney observed someenvelopes in the observation window in the intensive careunit. She explained:It came to my attention because they were sitting in thenursing station area slightly up in the observationwindow which the nursing personnel in the intensivecare unit use for observation of their patients that areon the other side. It was a hospital envelope withemployee's names on it.Courney said that the envelopes were sealed and that theenvelopes had the names of two or three employees of thenursing department who were regularly employed in theintensive care unit. She recalled the names of ShirleyLindermuth and Ruth Chung being on the envelopes.She asked Registered Nurse Schodorf and LicensedPractical Nurse Kaufman, who were on duty in the nurses'station at the time, what the envelopes were. Courneytestified:They told me that it was envelopes that Mrs. Smaldinohad brought to the unit and had given to them to placearound so these nurses could subsequently pick themup later on in the day.*e*They offered the information. The envelopes containeda memo which was titled "Nurses" and they went on totell me the contents of the envelope, you know, in ageneral nature.Courney asked if she could remove the envelopes andthey agreed. She did so and made a Xerox copy of theoutside of the envelopes, but she did not open theenvelopes. She returned the envelopes to the intensive careunit personnel who put them back in the observationwindow in Courney's presence. When she was asked at thehearing as to her reasons for returning the envelopes,Courney responded: "Because of some reasons I under-stood and some reasons I never could comprehend, Ibarely could turn around without an unfair labor practicecharge being brought against me by the I.A.M."Courney said that she had never observed employees ofthe hospital using supplies and materials for their personaluse.The envelopes used by Smaldino were brown legal-sizeenvelopes with the following appearing in the upper left-hand corner of the front of the envelope:The A. T. & S. F. Memorial Hospitals, Inc.The A. T. & S. F. Employees' Benefit AssociationAlbuquerque, New Mexico 87101In the upper right-hand corner of the envelope where apostage stamp would normally be affixed, if the envelopewas being mailed, were the printed letters and initials"R.R.B."On Sunday morning, December 5, 1976, Courney wasworking as the daytime nursing supervisor when a regis-tered nurse handed her a piece of paper. The documenthad "Nurses" at the top and concerned a meeting at Ms.Jones' house a few days later. From the information whichhad been given to Courney the day before by the registerednurse and the licensed practical nurse in the intensive careunit, it appeared to Courney that the memo was the sameone as they had described as being in the envelopes left bySmaldino.Around noontime that day, Courney again spoke withLPN Kaufman who verified that the document was thesame thing.A copy of the notice which was enclosed in the envelopeswas introduced into evidence as General Counsel's Exhibit12. It reads as follows:NURSES:The man with the answers to your questions regard-ing Union activites will be at 10419 San Gabriel CourtN.E. on Tuesday, December 7th. 7:30 p.m. An Invita-tion is extended to all Nurse's in both the Union as wellas those who have not participated.Go East on Commanche to Morris. Turn left onMorris-Ist street turn right 1/2 Block to the cul de sac.See you there.You'll get the facts without misrepresentation of theissues.Remember Topeka has a Union and they are notclosing their doors.The findings of fact in this section are based upon thetestimony of Courney and documentary evidence.Q. The Events on Monday Morning, December 6,1976On Monday morning, December 6, 1976, Courneyshowed England the Xerox copy of the envelopes and thedocument entitled "Nurses" which she had been given theday before. She expressed the view to England that "it wasa very definite misuse of hospital property for other thanhospital business."Later that day, around 11 a.m. or 12 noon, Ms. Courneyattended a meeting where the matter was discussed. Alsopresent at the meeting were Branham, England, andattorney Adang.England said that he saw a copy of the envelope. It wasbrought to his attention by Branham on the Mondayfollowing the Saturday discovery. As a result, Englandinquired of Luis Gutierrez, who was one of the Union'snegotiating representatives, what his feelings were regard-446 A.T. & S.F. MEMORIAL HOSPITALSing union members using hospital stationery for theirpersonal use. Gutierrez told England that he was not awareof it.After England learned of the contents of the envelopes,he also discussed the matter with Gutierrez who toldEngland that he was not aware of a meeting.England said that there was hospital policy against usinghospital materials for the personal use of employees. Healluded to the fact that others had been disciplined fordoing so, but he did not give specific details.Several years ago, Branham counseled his own secretarywho had started to give letterhead stationery to a patient atthe hospital who had come into his office. Branham toldher never to do that.Branham also recalled an incident in which an employeehad taken tools from the Respondent's powerhouse. Thatemployee was reprimanded and discharged by the hospital.Between S40 and $50 was withheld from his final paycheckto cover the cost of the tools not returned to the hospital.The findings of fact in this section are based ontestimony given by Courney, England, and Branham.R. The First Counseling SessionBetty L. Rutter was director of medical records at theRespondent's facility from October 1, 1976, to February 7,1977. At the time of the hearing she was serving as actingassistant director of medical records and medical audits.She began working for the Respondent in April 1976.At the request of Branham, she attended both of thecounseling sessions involving Smaldino on December 6,1976. Both sessions took place in Branham's office. Presentwere: Branham, Smaldino, Smith, and Rutter.Rutter described the first counseling session as follows:Mrs. Smith and I didn't say anything. Mr. Branhamasked Mrs. Smaldino if she recognized the envelopeand handwriting on the envelope. At first, she denied it,but then he said, "This is your handwriting, isn't it?"She said yes, it was her handwriting. He asked herwhere the envelope came from or who the envelopebelonged to, excuse me, who the envelope belonged to.She said, "The railroad." He said no, and she said,"Well the hospital then." Then he asked her if she wasusing it, if she used it for her personal use. She said shedid. He went on and counseled her that that was notthe policy of the hospital, to use hospital property foryour own personal use.Rutter was certain that there was no mention of a unionat any time during the conversation with Smaldino. She didrecall that at either the first or the second counselingsession that Branham told Smaldino that she was not to beon hospital premises if she was not there on hospitalbusiness.Rutter estimated that the session lasted about 15 or 20minutes. As they were leaving, Rutter heard Smaldino sayto Branham: "I will get you for this thing if it is the lastthing I do." According to Rutter, Smaldino had raised hervoice during the session and, in her opinion, Smaldino hadlost her temper.Rutter had not seen any other employee at the hospitaluse hospital materials for her own personal use.Smith testified that she attended only the first counselingsession between Branham and Smaldino on December 6,1976. She attended the meeting at the request of Branhamwho told her that he wanted to have a witness. She recalledthat Branham handed her a memo that was on theletterhead stationery of the hospital and also an envelopeand asked Smith to read it. After she had done so,Branham asked Smaldino if that was her handwriting. Atfirst, Smaldino said "no." Branham showed it to her onceagain, and then Smaldino said "yes." He asked if she hadwritten this and Smaldino said "yes." Branham counseledher about using hospital property and pointed out thatthere was a policy of the hospital which he had told all ofthe persons in the administrative clerical department to becareful about handing patients stationery because theycould come in and ask them to use hospital stationery.Smith said that Smaldino felt that it was all right for herto use the stationery and she said that she thought thatother people had done so. Smith said that Smaldino feltthat it was perfectly proper, and she did not feel guiltyabout it at all.Smith said that Branham did not mention union activi-ties at all during the conversation. She said that he did askher if she had been in his office when she was not supposedto be in there. Branham also said that it had been reportedto him that Smaldino had done so.Smith recalled that Smaldino did make a remark toBranham that she felt she would have to get him for that.Smith testified that she had not seen anyone else usehospital property.After conferring with England and Courney, Branhamsaid that he decided to have a counseling session withSmaldino that day. As it developed, there were actually twoseparate sessions on December 6, 1976.At the first session, Branham showed Smaldino a copy ofthe envelope and asked her if the handwriting on theenvelope was hers. At first, Smaldino denied it, but thenSmaldino admitted that it was. Branham told her that itwas not permissible to use hospital stationery for privatecorrespondence. He asked her why she had done this.Smaldino told him that since Branham and the departmentheads had a meeting with the nonbargaining unit employ-ees of the hospital with regard to union negotiations, shewas trying to do something on the other side to straightenout the record by arranging to hold a meeting.Branham described Smaldino's demeanor during themeeting as: "Well, she became angry immediately, flushedface and raised her voice and entered into a tirade, I recallthat when she left she said, 'I'll get you for this.' "The findings of fact in this section are derived from theaccounts given by Rutter, Smith, and Branham. There wereminor differences in their recollections of this event, buttheir accounts were not substantially different.S. The Second Counseling SessionAt the second counseling session, Rutter observedBranham give the memorandum to Smaldino. Smaldinoread it over and then said that she did not have a key toBranham's office. Smaldino also said that she would not447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork for Rutter; that Smaldino knew more about themedical record department than Betty Rutter ever wouldknow, and that she would refuse to work for Betty Rutter.At that point, Branham stated to Smaldino: "Then youmay submit your resignation."Rutter observed Smaldino later that day leaving thehospital prior to her quitting time.At the second counseling session that afternoon, Bran-ham said that he gave Smaldino a memo to record hercounseling. He said that he placed the emphasis in theirverbal discussion on Smaldino's failure to accept thesupervision of Rutter. He also requested that Smaldinoreturn the keys to Branham's office. At the second session,Branham described Smaldino as, "still hostile, angry,[with] flushed face and raised voice."A copy of the memorandum which Branham gave toSmaldino was introduced as General Counsel's Exhibit 13and Respondent's Exhibit 19. In pertinent part, it states:Dear Mrs. Smaldino:To record the counselling I gave you today, aboutusing hospital stationery on company time to distributeprivate correspondence to nurses, in the hospital workareas. At least two or more nurses observed you doingthis. You had told me earlier, that Saturday morning,December 4, 1976, that you were here to catch up onyour work.If you are not working at the hospital, on hospitalbusiness, you are not to be here, except for treatment.If you have a key to my office door, please turn it in,to me, today.When I gave you your copy of the utilization reviewcoordinator job description, on November 18, 1976, itwas pointed out to you, that you would be under thesupervision of the medical record director. You object-ed to this. I assured you that you would be assigned tothe Medical Records Department.Today, I learned that you had told Mrs. Rutter,Medical Record Director, and Mr. Alan England, thatyou were not going to work under the medical recordsdirector supervision. If you fail to function under thesupervision of the medical records director, and do notcarry out your assigned duties, you will be terminatedfrom your job.Sincerely,/s/ O. C. BranhamO. C. Branham,Assistant AdministratorThe findings of fact in this section are based on thetestimony of Rutter and Branham, and also on documenta-ry evidence. Once again, there are minor differences, intheir recall, but their accounts are not substantiallydifferent and are consistent with the documentary evi-dence.T. The Reply of Smaldino to the CounselingIn response to the counseling sessions with her onDecember 6, 1976, Smaldino sent a memorandum the nextday to Branham, Dr. Hanold, and Dr. McMinn. A copy ofthat memo was introduced into evidence as GeneralCounsel's Exhibit 15. It states:To: Mr. Branham, Dr. Hanold, Dr. McMinnDate: December 7, 1976Dear Sirs:Upon the advice of professional judgement I respondto the letter given to me regarding direction from theMedical Records department.First, I learned that the information given to Mr.Branham regarding the model Utilization Plan waserroneous, that the plan was not approved by J.C.A.Hand voted upon as described by Mr. England.Secondly, Mr. England took a copy of our plan toread over the weekend, as he was not aware that we hada plan. I refer to my notes for the Quality of Caremeetings for October I th and November 8th, where Imade known the recommendations and actions for ournewly organized status to you Mr. Branham, Dr.Hanold, and Dr. McMinn and there were no objec-tions. Even though Administration was absent from thelast meeting I still presented Mr. Branham a copy ofthat meeting. On November 18, when I was given acopy of my job description and placed under theMedical Records Dept., in the face of all that has beendiscussed previously I was, to say the least, perplexedand concerned that Administration is so obstinate inthe real issues of Utilization and Medical Records doesnot play an active role.This is a critical time in which the forming of a newdepartment jointly with billing and Utilization benefitMemorial Hospital and also now that there is newleadership and interest with Dr. McMinn assisting us.So initially on this past Saturday, December 4th, whenDr. McMinn dictated a letter to the Hospital CareCommittee and I could sit down and discuss pleasantlyimportant matters regarding Utilization I thought thereal beginnings were starting, and even reported this toDr. Hanold.Now I can see the real intention of your actions andletter writing of 12/6/76 is due to union activities andnot the issue of supervision nor my work. I realize thatthe use of two envelopes is the unpardonable sin forwhich I cannot alter my actions as of this date;however, I can repay the use of items used.Topeka says "you here in Albuquerque have acommunication problem," well what good is the talkingand all the documentation if no one ever listens. Thatinformation, when it is solicited for the sole purpose ofimprovement, is taken with hostility and disqualified.May I for the purpose, have referred to the article, ofsupport in this situation that Utilization Review andrelated procedures serve many functions [sic]. Hospitaladministrators and government planning agehcies view448 A.T. & S.F. MEMORIAL HOSPITALSUtilization Review as a major mechanism of costcontrol. Mechanisms ultimately relate to a nationalsystem of medical cost control policy. There areimportant benefits to the system, and there are alsoimportant dangers to the system and to the patientwhich may not be immediately obvious, and in no wayrelate to Medical Records.I asked these questions which seem to have a parallelas when I review my patient's for Utilization, "do Ireceive the support and care daily from a neededPhysician?", "is the intensive care supported"?, "canthe person do well on her own"?, "is this service in theHospital a needed requirement or does it have aneducational value"?.My real concern is to bring finally to your attentionwhere can I serve you? If, you so choose MedicalRecords I can not relate as the interests are not mutualand for that reason you disqualify my responsibilities.If, you reconsider the above and also the previousdescribed meetings notes I will support the institutionas well as job functions.Again, I do not have a key to your office, nor do Ihave the need to enter your office or any one else's atany time, and for being accused of this action I plan totake action in my behalf.Margaret Smaldino R.N.Utilization Review CoordinatorThe findings of fact in this section are based ondocumentary evidence.U. The Meeting on December 9, 1976, BetweenSmaldino and RutterOn Thursday, December 9, 1976, Rutter, who at thattime was the director of medical records, prepared amemorandum to Smaldino. Rutter explained at the hearingthat she did so for the purpose of getting "our utilization inorder for the joint commission" on January 1. Anotherpurpose was to initiate some communication between thetwo persons.Rutter acknowledged that she had not previously in-formed Smaldino that Rutter was her supervisor, althoughshe believed that Branham or England had done so. Whenshe was questioned regarding this, she replied: "I could nottalk with Mrs. Smaldino and tell her such a thing. ..If Itried, she became belligerent and I couldn't talk. This is theidea of the memo, because I felt that we had to get somecommunication started."The memo reads as follows:December 9, 1976To: Mrs. Smaldino, RN, URCFrom: Mrs. Rutter, ART, Director, Medical RecordsAlthough it was not our wishes, the Revised Utiliza-tion Review Plan is in effect. Therefore, since I am heldresponsible, and we have two weeks, I think we shouldlay some definite plans.1. UR Committee meeting; Please suggest a defi-nite date-Fourth Thursday?, First Friday?, SecondWednesday?2. Doctors for the committee: Consider six, (whichconstitutes 25% of the Active Staff), perhaps meetingwith the Chairman more often. What about asking newdoctors on the Staff? Dr. Maier?, Dr. Carmody?, or anolder one who would benefit too, such as Dr. Conklin?3. We must have all UR's, Recertification copies,and letters alphabetically filed. I can name manyreasons, but the main one is an organized look. Use arequisition form and order alphabetical dividers for thefile cabinet, pens and other supplies that you need.4. Forms: I have heard you say we could use amuch better form. Then why not? Draw one up, -orseveral that you need for Medicare, Medicaid, Private,or EBA patients. If you feel a better form can help youprovide better Utilization, then get one.Let's get organized, and since we must begin some-where, let's start where it shows. I will meet with you inyour office Monday morning at 9:00 to discuss yoursuggestions on these matters.Thank you,/s/ Betty Ruttercc: Mr. O.C. BranhamThat afternoon of December 9, 1976, there was aconversation between Smaldino and Rutter. According toRutter, Smaldino raised her voice to her and lost hertemper. As a result of that conversation, Rutter became illand went home. Rutter testified:Well she came into the office with this and said thatshe was sick and tired of everyone trying to do her jobor think that they knew more about her job than shedid, and that is when I crossed the hall with her and wehad the meeting in her office or tried to.Well I just told her that I was trying to get togetherso that we could have some basis of getting together onthe joint commission problem, and she became very-I wish I could remember all that was said in thatbecause there were a lot of things I felt were derogatoryto me and to my position, and as I stated, I felt we hadto get together, but she became very upset and lashedout, and since I cannot answer when someone lashesout, I became upset and left the office and then I wenthome.The next morning Rutter spoke with Branham in hisoffice and told him that Smaldino had refused to cooperatewith Rutter and that she did not see how they were going togo forward.The foregoing findings of fact are based on the testimonyof Rutter and on documentary evidence.449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. Branham's Decision To Terminate SmaldinoAfter receiving the report from Rutter regarding herconversation with Smaldino on December 9, 1976, Bran-ham started thinking about terminating Smaldino. Hediscussed the matter with Dr. Hanold, who was the doctorin charge of the hospital. Dr. Hanold expressed the view toBranham that he would not want to see Rutter run awayfrom the hospital. Branham testified, "[W]e agreed that wecouldn't permit this to keep on."Nevertheless, action was not taken immediately becauseof the need to find a replacement for that position.Branham explained: "It's necessary that our connectionswith Medicare and for other reasons that this type of workbe carried on without interruption."In this connection, Branham spoke with two departmentheads regarding suggestions for a replacement. Ann Cun-ningham, who was the in-service director at that point intime, suggested an individual named Joanne Hurry whowas employed at a hospital in Las Vegas, New Mexico. OnDecember 23, 1976, Cunningham telephoned Hurry at thathospital. The telephone records kept by the switchboardoperators at Respondent's facility corroborated Branham'stestimony with regard to the telephone call between thosetwo persons on that date. (See Resp. Exh. 5.)On Wednesday, December 29, 1976, and Thursday,December 30, 1976, the following advertisement ran in the"Albuquerque Journal" under the headings "Employment"and "Admin./Profession" in the classified advertisementsections of the newspaper:Utilization review coordinator. Call 268-1915 after6:00 p.m. Monday through Friday.The portions of the editions of the "AlbuquerqueJournal" pertaining to the above were introduced intoevidence as General Counsel's Exhibits 20 and 21. Bran-ham's home telephone number is the one shown above.Branham recalled that he had placed the advertisementsa day or two before they actually ran in the newspaper. Hesaid that he usually ran such ads for 2 days.The first person to replace Smaldino was a relief nursewho had worked part time at the hospital. She took overSmaldino's position within the next day or two after thetermination of Smaldino.The permanent replacement was Joanne Hurry whobegan her employment at the hospital on February 7, 1977.The foregoing findings of fact are based on the testimonyof Branham and documentary evidence.W. The Reasons for Discharging SmaldinoWhen he was asked at the hearing why he dischargedSmaldino, Branham gave the following rationale:Well, I finally came to the conclusion that she wasnot going to cooperate well enough with departmentheads and those with whom she had to deal, to carryout the proper function of her job and maintain therecords that we required. I thought that a year and ahalf for anyone was enough to give them a fair trial intheir responsibilities and duties and if they couldn't getit all together, so to speak, in that length of time, thatwe had to make a change that would no longerjeopardize the position of the hospital any longer andwe needed to make a change in personnel.Branham denied that he terminated Smaldino becauseshe had passed out notices of a union meeting, or becauseshe had filed unfair labor practice charges against theRespondent. Branham acknowledged that the cost of theenvelopes used by Smaldino would be approximately 6 to 8cents a piece, but he said that he did not approve of usinghospital materials for personal use.On December 30, 1976, Branham prepared a letter oftermination for Smaldino. He said that he gave the letter toher on January 3, 1977. (See G.C. Exh. 18.) Her termina-tion was to be effective on January 4, 1977. In pertinentpart, the letter from Branham to Smaldino states:This letter is to notify you that your employment bythis hospital is terminated, effective January 4, 1977.Any annual leave you are entitled to receive will bepaid on the check you receive January 23.Your inability to work under the supervision assignedto you, and your repeated refusal to do so can no longerbe tolerated. You have, for several months, shown atendency not to cooperate well with department headsand other employees. You have been counselled aboutthese things without any noticeable improvement.On the "Employee Separation Report" completed byBranham on January 4, 1977, with regard to the termina-tion of Smaldino, Branham gave the reason for herseparation as: "Terminated because of failure to cooperatewith supervisors." The form further indicated that he didnot recommend reemployment for Smaldino.The findings of fact in this section are based on thetestimony given by Branham and on documentary evi-dence.X. ConclusionsIn St. John's Hospital and School of Nursing 222 NLRB1150 (1976), the Board cited its earlier holding in Stoddard-Quirk Manufacturing Co., 138 NLRB 615 (1962), withregard to certain presumptions applicable to no-solicitationand no-distribution rules and stated:In general, no-solicitation rules are presumed valid ifapplicable only to solicitation during working time, butare presumed unlawful if they extend to solicitationduring nonworking time irrespective of whether thesolicitation occurs in a work or nonwork area. Rulesprohibiting distribution of literature are presumed validunless they extend to activities during nonworking timeand in nonworking areas. In order to justify theexistence of a rule which is on its face presumptivelyunlawful, an employer must present sufficient justifica-tion to warrant the further curtailment of employeerights.The Board also stated in the St. John's Hospital case thatit recognized that the primary function of a hospital ispatient care. In this connection, the Board stated:450 A.T. & S.F. MEMORIAL HOSPITALSWe recognize that the primary function of a hospitalis patient care and that a tranquil atmosphere isessential to the carrying out of that function. In orderto provide this atmosphere, hospitals may bejustified inimposing somewhat more stringent prohibitions onsolicitation than are generally permitted. For example,a hospital may be warranted in prohibiting solicitationeven on nonworking time in strictly patient care areas,such as the patients' rooms, operating rooms, andplaces where patients receive treatment, such as X-rayand therapy areas. Solicitation at any time in thoseareas might be unsettling to the patients-particularlythose who are seriously ill and thus need quiet andpeace of mind. Consequently, banning solicitation onnonworking time in such areas as described abovewould seem justified in hospitals and to the extent thatRespondent's rule prohibits such activity in those areasit is valid.Respondent's broad restrictions, however, are notjustified by these considerations insofar as they applyto other areas.Applying the Board's holding in the St. John's Hospitaldecision to the facts in this case, I conclude that the"Solicitations" rule in the Respondent's "Employee PolicyManual" is too broad in providing: "[N]o solicitation ofany kind is permitted on hospital property without theexpress permission of the Administrator."Insofar as the rule prohibits Respondent's own employ-ees from soliciting on behalf of a labor organization duringtheir nonworking time in other than immediate patient careareas at the hospital and insofar as the rule prohibitsRespondent's own employees from distributing unionliterature during their nonworking time and in nonworkingareas of the hospital's premises, I conclude that the ruleinterferes with, restrains, and coerces its employees in theexercise of the rights guaranteed them by Section 7 of theAct.Accordingly, I further conclude that the Respondent hasviolated Section 8(a)(1) of the Act by maintaining such arule in these circumstances at least since June 27, 1976,which is the date alleged in the General Counsel's consoli-dated complaint.I have read the recent opinion of the United States Courtof Appeals for the Tenth Circuit in the St. John's Hospitalcase. St. John's Hospital and School of Nursing, Inc. v.N.L.R.B., 557 F.2d 1368 (1977). The Respondent's hospitalinvolved in this proceeding is also located within thegeographical boundaries of the Tenth Circuit. However,with due respect for the court's opinion, it is Boardprecedent which is to be applied in these circumstances byits Administrative Law Judges, and that is what is beingdone here.Turning now to an examination of the effect of theagreement between the Respondent and the Union withregard to the use of certain designated bulletin boards atthe hospital for the use of the Union, I conclude that theagreement could not waive the Section 7 rights of theemployees of the hospital. As the Board succinctly held inits decision in McDonnell Douglas Corporation, 210 NLRB280, 281 (1974):The Union may be permitted to silence its own voice,but the Supreme Court ruled that it may not silencethat of the employees.The Board's reference was to the Supreme Court'sdecision in N.LR.B. v. Magnavox Company of Tennessee,415 U.S. 322 (1974). See also the Board's decisions inYellow Cab, Inc., 210 NLRB 568 (1974), and Massey-Ferguson, Inc., 211 NLRB 487 (1974).Finally, with regard to the no-solicitation rule, I haveconsidered the Respondent's contention that, since the no-solicitation rule was mentioned for the first time in theamended charge in Case 28-CA-4143 filed by Smaldino onDecember 27, 1976, after the taking of the Respondent'sevidence during the investigation of the original charge byan agent of Region 28 of the Board: "The circumstancesand timing are such as to suggest that the amended chargewas solicited by the Board agent." (Resp. br., p. 15.)I sustained the objection made by counsel for theGeneral Counsel to the Respondent's attempt to inquireinto this matter at the hearing. I reaffirm that ruling here.Smaldino had already filed the original unfair laborpractice charge in Case 28-CA-4143 on December 7, 1976,which alleged violations of Section 8(aX1) of the Act bothspecifically and also generally "by the above and otheracts...." (See G.C. Exh. l(a).) Thus, this was not asituation where it was contended that a Board agent hadinitially gone out and solicited a person to file an unfairlabor practice charge.Furthermore, the Board has held that an unfair laborpractice charge is not a pleading, but that it merely servesto initiate an investigation by the General Counsel todetermine whether a complaint should be issued. TheBoard has held that it is the function of the GeneralCounsel's complaint, rather than the unfair labor practicecharge, to serve notice on a respondent of the particularconduct alleged to be violative of the Act. Texas IndustriesInc., 139 NLRB 365, 366-367 (1962).Thus, even if an amended charge had not been filed inCase 28-CA-4143, I conclude that there was a sufficientrelationship between the original charge and the complaintallegations regarding the no-solicitation rule to permit thelitigation of the subject at the hearing. See, for example,Rice Growers Association of California, 224 NLRB 663, 664,fn. I (1976), where in an earlier case before me litigation ofspecific complaint allegations of 8(aXl1) conduct waspermitted at the hearing even though the unfair laborpractice charge had not specified the alleged 8(a)(1)conduct.Although I have concluded that the Respondent's no-solicitation rule is unlawful to the extent that it prohibitsemployee solicitation during their nonworking time inother than immediate patient care areas at the hospital, andto the extent that it prohibits employee distribution ofunion literature during employees' nonworking time and innonworking areas at the hospital, it does not necessarilyfollow that the verbal and written reprimands given toSmaldino following her solicitation and distribution activi-ties on December 4, 1976, were unlawful.First, the nature of the intensive care unit must beconsidered. A description of the intensive care unit hasbeen given previously herein. It seems clear that its use is451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDintended for patients whose conditions are such that theyrequire more than routine attention at the hospital.Unlike the ordinary nurses' station on a hospital floor,the nurses' station in the intensive care unit is locatedwithin the single room which houses the separate unit. Iconclude that the nurses' station in these circumstances isboth a working area of the hospital and also an immediatepatient care area because it is located within the intensivecare unit.When Smaldino was speaking with the registered nurseand the licensed practical nurse on duty at the nurses'station in the intensive care unit on December 4, 1976, andwhen she left the envelopes there at the nurses' station, shewas soliciting and distributing in both a working area andan immediate patient care area of the hospital. TheRespondent's rule is presumptively valid insofar as itprohibits such activities in those particular areas, and thepresumption of validity to the extent that the rule isapplicable to working areas and immediate patient careareas has not been overcome. Under these circumstances, Iconclude that Smaldino's activities were not protectedfrom discipline when she solicited and distributed at thenurses' station in the intensive care unit.This is unlike the situation in Baptist Memorial Hospital,229 NLRB 45, 46 (1977), where employee "Wheelerhandbilled in the hospital lobby across from the cafeteriaduring his lunch break." See also the situation in MarvinNeiman d/b/a Concourse Nursing Home, 230 NLRB 916(1977), where the employee distributed union pamphletsduring her lunch break in the dining room. In both of thoserecent Board cases, the activity occurred in places whichwere not working areas or immediate patient care areas.In addition, the evidence shows that the rule waspromulgated long before the representation proceedingswere begun at the hospital, and thus, the rule was notpromulgated just to stifle union activity. Nor does theevidence show that the rule was disparately applied topermit other solicitations or distributions at the nurses'station in the intensive care unit, or other similar workingareas or immediate patient care areas.Moreover, from the Respondent's point of view, Smaldi-no also disregarded established hospital policy by usinghospital envelopes in her distribution. While the envelopeswere of small monetary value, that was not the majorconcern in this instance. Branham made it clear at thehearing that it was a matter of concern to the hospital notto have its stationery used for other than hospital business.The testimony also shows that Branham personally hasmade a point of this in the past. The evidence does notestablish that the Respondent has disparately applied itspolicy by permitting others to utilize hospital stationery orhospital materials for other than hospital business.Significantly, there is an absence of expression of unionanimus in this case, and, other than the 8(aXl1) violationfound with regard to the no-solicitation rule, the allegationsof the consolidated complaint pertain solely to the repri-mand and termination of Smaldino.Insofar as the record shows, the Respondent has notexpressed hostility to the union organizational activities ofits employees, and, to the contrary, the record reveals thatthe Respondent has recognized its statutory obligation tobargain with the collective-bargaining representative of itsemployees, and it has done so.In a similar manner, there is no evidence that theRespondent has expressed or demonstrated any hostilitytowards the filing of unfair labor practice charges againstthe Respondent. While such expressions of animus orhostility are not a sine qua non to the finding of a violationof Section 8(aX3) and (4) of the Act, it is at least a matter tonote.Also significant are the criticisms and the memorandafrom the Respondent directed to Smaldino prior to heractivities on December 4, 1976, and prior to the filing ofthe original charge on December 7, 1976. For example,note the Respondent's removal of Smaldino from the in-service coordinator position in September 1976 and theRespondent's dissatisfaction with her inability to workharmoniously with department heads and supervisors. I donot think that it can be fairly said that Smaldino wasunaware of the criticisms of her performance and thedifficulties which she had encountered with departmentheads and supervisors, or that the Respondent condonedand acquiesced in her actions.The final event which led to Branham's decision toterminate Smaldino was the December 9, 1976, confronta-tion between Smaldino and Rutter. The evidence ispersuasive that it was the last incident, rather than thefiling of the unfair labor practice charge, which precipitat-ed the Respondent's decision.As the Board stated in Henry Marx and Saul Greenburg,d/b/a Ray's Liquor Store, 227 NLRB 1800, 1801 (1977):In sum, a finding of illegal motivation in thesedischarges requires an affirmative conclusion that oneof the reasons for the discharges was the employees'union activity, or in Gorney's case his testimony underthe Act. That conclusion cannot be reached here as theevidence falls far short of establishing a union-relatedor statutory-related reason for the discharges.The Board also noted in footnote 3 at 1801 in that casethat "mere timing and the severity of the disciplinaryaction do not necessarily lead to the conclusion that hisdischarge was discriminatory."Accordingly, I conclude that a preponderance of theevidence does not establish that the Respondent violatedSection 8(a)(1) of the Act when it reprimanded MargaretSmaldino on December 6, 1976, nor that the Respondentviolated Section 8(a)(), (3), and (4) of the Act when itterminated Smaldino effective January 4, 1977. Therefore,I shall recommend dismissal of those allegations in theGeneral Counsel's consolidated complaint.Upon the basis of the findings of fact and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.452 A.T. & S.F. MEMORIAL HOSPITALS3. By maintaining the "Solicitations" rule in the Re-spondent's "Employee Policy Manual" which prohibits itsown employees from soliciting on behalf of a labororganization during their nonworking time in other thanimmediate patient care areas at the Respondent's hospital,and which prohibits its own employees from distributingunion literature during their nonworking time and innonworking areas of the hospital's premises, the Respon-dent has interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed themby Section 7 of the Act. The Respondent has therebyengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) of theAct.5. The Respondent has not engaged in the other unfairlabor practices alleged in the General Counsel's consolidat-ed complaint in this proceeding.THEm REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(aXl) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and that it take certain affirmative action toeffectuate the policies of the Act.[Recommended Order omitted from publication.]453